Exhibit 10.1

 



SUMMARY OF FISCAL 2020 EXECUTIVE SHORT TERM INCENTIVE PLAN AND FISCAL 2020
EXECUTIVE LONG TERM INCENTIVE PLAN

 

Fiscal 2020 Executive Short Term Incentive Plan

 

Under the Fiscal 2020 Executive Short Term Incentive Plan (the “Executive Short
Term Incentive Plan”), the Company’s key executives, including the named
executive officers, can earn annual incentive cash compensation, based upon the
Company’s achievement of specified results with respect to corporate revenue and
operating income targets for Fiscal 2020 and the achievement of individual
performance objectives.

 

The targets and weightings relevant to the cash incentive determination for
Fiscal 2020 under the Executive Short Term Incentive Plan will be as follows:

 

Fiscal 2020 Financial Targets Weighting Company Revenue 50% Company Operating
Income Before Incentive Compensation 50%

 

The Company’s Operating Income Before Incentive Compensation must be at least
75% of the target level under the Company’s Fiscal 2020 Operating Budget for any
incentive cash compensation payout to be made under the Executive Short Term
Incentive Plan.

 

The financial targets include progressive threshold (90% of target for Company
Revenue and 75% of target for Company Operating Income Before Incentive
Compensation), target and maximum (110% of target for Company Revenue and 150%
of target for Company Operating Income Before Incentive Compensation) incentive
objectives. The Management Development, Compensation and Stock Option Committee
(“Committee”) may adjust the calculation of the Company Revenue target and the
Company Operating Income Before Incentive Compensation target to account for
unforeseen, unanticipated, unusual and/or non-ordinary course events and issues.

 

If the threshold objectives are met, participants will receive a cash incentive
payment under the Executive Short Term Incentive Plan with the specific amount
that such participant receives equal to their predetermined participation
levels, which is a percentage of base salary of each participant (55% for our
President and Chief Executive Officer and 35% for the other officers),
multiplied by the Percentage of the Bonus Target Earned, subject to adjustment
to reflect achievement of individual performance goals as set forth below.

 

The Percentage of the Bonus Target Earned is calculated as follows: (i)
Percentage of Company Revenue Bonus Target Earned multiplied by 0.40, plus (ii)
Percentage of Company Operating Income Before Incentive Compensation Bonus
Target Earned multiplied by 0.40, plus (iii) Percentage of Company Revenue Bonus
Target Earned multiplied by the Individual Performance Objectives Earned Factor
(between 0 and 0.10), plus (iv) Percentage of Company Operating Income Before
Incentive Compensation Bonus Target Earned multiplied by the Individual
Performance Objectives Factor (between 0 and 0.10).

 

 



The Percentage of Company Revenue Bonus Target earned and Percentage of Company
Operating Income Before Incentive Compensation Bonus Target Earned will be
determined as follows:

 

  Company Revenue
(50% Weighting) Company Operating Income
(50% Weighting)   Performance Level

% of Bonus

Target Earned

Performance Level

% of Bonus

Target Earned

Threshold 90% 50% 75% 75% Target 100% 100% 100% 100% Maximum 110% 150% 150% 200%

 

For performance between the performance levels, the percentage will be
determined based upon interpolation between the performance levels.

 

The Committee will establish individual performance objectives for each of the
participants. The Committee will determine the percentage of actual achievement
of those individual performance goals (between 0 and 100%). The Individual
Performance Objectives Factor will be determined by multiplying 0.10 by the
percentage of the individual performance goals achieved by the participant.

 

After completion of fiscal 2020, the Committee, in its discretion, will
determine the extent to which the financial targets have been achieved, each
participant’s individual performance level of achievement as compared to their
individual performance objectives and the actual cash amounts to be paid under
the Executive Short Term Incentive Plan to each participant in the plan.

 

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Executive Short Term Incentive Plan,
to revise, eliminate or otherwise modify the performance targets or the manner
in which the performance targets are calculated, to modify any predetermined
participation level, to revise individual performance objectives or otherwise to
increase, decrease or eliminate any incentive payouts to any participant under
the Executive Short Term Incentive Plan, regardless of the level of performance
targets that have been achieved. Except to the extent otherwise provided by
separate agreement, participants must be employed by the Company at the date of
the payment in fiscal 2021, which is expected to be by September 15, 2020.

 

Participants under the Executive Short Term Incentive Plan must be employed on
or before December 31, 2019 in order to be eligible. Those hired between July 1,
2019 and December 31, 2019 will receive a pro rata portion of their bonus.

 

Fiscal 2020 Executive Long Term Incentive Plan

 

Under the Fiscal 2020 Executive Long Term Incentive Plan (the “Executive Long
Term Incentive Plan”), the Company’s key executives, including the named
executive officers, can earn performance share award units under the 2004 Stock
Incentive Plan.

 2 

 



The performance share award units will be granted on October 1, 2019. The
specific target number of performance share award units that each participant
receives will be determined by dividing an award amount denominated in dollars
by the closing price of the Company’s Common Stock on the Nasdaq Stock Market’s
Global Market on the date the performance share award units are awarded. The
award amount is equal to a predetermined percentage of the participant’s base
salary (20% for our President and Chief Executive Officer and 15% for the other
executive officers).

 

Subject to the Company’s achievement of specified results with respect to
corporate revenue and operating income targets for plan years 2020, 2021 and
2022 (the “Performance Measures”), performance share award units vest 33-1/3%
based upon the achievement of Performance Measures for plan year 2020, 33-1/3%
based upon the achievement of Performance Measures for plan year 2021 and
33-1/3% based upon the achievement of Performance Measures for plan year 2022,
provided the participant remains employed with the Company on each of the
relevant vesting dates. Plan year 2020 is from July 1, 2019 to June 30, 2020,
plan year 2021 is from July 1, 2020 to June 30, 2021 and plan year 2022 is from
July 1, 2021 to June 30, 2022. The Performance Measures are set at the date of
grant based upon the Company’s 3 Year Long Range Plan. The weightings of the
Performance Measures for determining the number of performance share award units
that will vest for each participant in plan years 2020, 2021 and 2022 will be as
follows:

 

Performance Measure  Weighting Company Revenue   50% Company Operating Income
Before Incentive Compensation   50%

 

The financial targets included in the Performance Measures include progressive
threshold (90% of target for Company Revenue and 75% of target for Company
Operating Income Before Incentive Compensation), target and maximum (110% of
target for Company Revenue and 150% of target for Company Operating Income
Before Incentive Compensation) performance level incentive objectives. The
Committee may adjust the calculation of the Company Revenue target and the
Company Operating Income Before Incentive Compensation target to account for
unforeseen, unanticipated, unusual and/or non-ordinary course events and issues.

 

Performance share award units will vest under the Executive Long Term Incentive
Plan only if Company Operating Income Before Incentive Compensation for the plan
year equals or exceeds 75% of the target performance level. The number of
performance share award units that will vest each plan year will equal the
number of performance share awards units granted for that year (33-1/3% of the
total units granted) multiplied by the Percentage of the Award Goal Earned. The
Percentage of the Award Goal Earned is calculated as follows: (i) Percentage of
Company Revenue Award Goal Earned multiplied by 0.50 plus (ii) Percentage of
Company Operating Income Before Incentive Compensation Goal Earned multiplied by
0.50. The Percentage of Company Revenue Award Goal Earned and Percentage of
Company Operating Income Before Incentive Compensation Award Goal Earned will be
determined as follows:

 

 3 

 



  Company Revenue
(50% Weighting) Company Operating Income
(50% Weighting)   Performance Level

% of Bonus

Target Earned

Performance Level

% of Bonus

Target Earned

Threshold 90% 50% 75% 75% Target 100% 100% 100% 100% Maximum 110% 150% 150% 200%

 

For performance between the performance levels, the percentage will be
determined based upon interpolation between the performance levels. Participants
earn a cool incentive in excess of the maximum levels specified above.

 

By October 1 of the year following completion of each plan year, the Committee
will determine the extent to which the Performance Measures for that year have
been achieved and the actual number of performance share award units vesting in
that year.

 

The performance share award units will become fully vested at the target level
in the event a successor corporation refuses to assume the performance share
award units or the participant’s employment is terminated without Cause (as
defined in the award agreement) (or, in the case of the President and Chief
Executive Officer, the executive officers and certain other executives, if they
terminate for Good Reason (as defined in the award agreement)) in connection
with or within three years following a Change in Control of the Company (as
defined in the award agreement). In the event a successor corporation assumes
the performance share award units, the unvested portions of the performance
share award units shall vest at the time and in the amount they would have
vested at if the Performance Measures had been achieved at the target level for
those years.

 

Participants under the Executive Long Term Incentive Plan must be employed on or
before December 31, 2019 in order to be eligible. Those hired between July 1,
2019 and December 31, 2019 will receive a pro rata portion of their equity
award.

 

 

 

 

4

 

